Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
2.	Claims 1-8, 21-26 and 28-33 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-8, 21-26 and 28-33 are allowable over the references of record because none of these references disclose or can be combined to yield the claim method comprising calculating pre-shift values for each of the electrical connector pairs based on the estimated misalignment values, modifying locations of the first electrical connectors and the second electrical connectors to generate modified designs, wherein the locations of the first electrical connectors and the second electrical connectors in same electrical connector pairs are shifted from each other by the pre-shift values, and performing a reflow process, in combination with the remaining claimed limitations of claim 1; the claimed method comprising bonding the first package component to the second package component through a first solder bump and a second solder bump, the first connector center of the first electrical connector is misaligned from a third connector center of the third electrical connector by a first post-reflow misalignment value, and a second connector center of the second electrical is misaligned from a fourth connector center of the fourth electrical connector by a second post-reflow misalignment value, and that the second post-reflow misalignment value is greater than a first post-reflow misalignment value, and first ratio of the first post-reflow misalignment value to a first distance is equal to a second ratio of the second post-reflow misalignment value to a second distance, wherein the first distance is a distance between the first electrical connector and the first package center, and the second distance is a distance between the second electrical connector and the first package center, in combination with the remaining claimed limitations of claim 21; the claimed method comprising placing the second package component over and aligned to the first package component, the first conductive bump partially overlaps the first conductive pad, and a first center of the first conductive pad is laterally offset from a second center of the first conductive bump, and after the placing the second package component, bonding the first conductive pad to the first conductive bump through a solder bump, and the solder bump contacts the first sidewall, in combination with the remaining claimed limitations of claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897